DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection of the Abstract has been reviewed. For purposes of examination it has been removed.

Claim Rejections - 35 USC § 112
The examiner acknowledges the amendment within claim 16 of the limitation “actuably” to “in an actuatable manner”. For purposes of examination the 112 second paragraph rejection has been removed.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 8, Par 4 and Page 9, Par 3 of the Remarks dated 7/12/2021 and the Interview Summary dated 6/30/2021. Additionally, Arnold et al (US 2017/0188813), Hatanaka et al. (US 2015/0238076), and Wertheim et al. (US 2015/0235386) fails to disclose independent claim 1 in its entirety.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a progressive lens simulator comprising: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872